Case 1:16-cv-10462-PBS Documen t155 Filed 07/29/19 Page 1of1

Case 1:16-cv-10462-PBS Document 154 Filed 07/26/19 Page 1 of 3

UNITED STATES DISTRICT COURT

 

DISTRICT OF MASSACHUSETTS

)
PROJECT VERITAS ACTION FUND, )
)
Plaintiff, )
)

V. ) C.A. No. 1:16-cv-10462-PBS
)
RACHAEL ROLLINS, in her official )
capacity as Suffolk County District )
Attorney, )
)
Defendant. )
)

 

PLAINTIFF’S ASSENTED-TO MOTION TO STAY
PROCEEDINGS FOR ATTORNEYS’ FEES

Plaintiff Project Veritas Action Fund (“PVA”) moves this Court to stay proceedings for
attorneys’ fees until resolution of this matter on appeal. On June 6, Plaintiff filed its notice of
appeal. Similarly, on June 21, Defendant filed its notice of appeal. If Plaintiff succeeds on appeal,
it may be entitled to additional attorneys’ fees. If Defendant succeeds on appeal, and this Court’s
decision is reversed in full, then plaintiff would no longer be a prevailing party entitled to

attorneys’ fees. Alternatively, the First Circuit may affirm certain parts of this Court’s order and

deny others, leading to a more complicated fee award. The decision whether to award fees and in
what amount is affected by the pending appellate litigation.

The undersigned counsel has consulted with counsel for the Defendant and opposing
counsel has assented to entering a stay. Doing so will avoid piecemeal and repetitive litigation of
the issue, allowing it to be considered upon completion of the pending appellate litigation.

In conclusion, PVA requests that this Court enter a stay for consideration of attorneys’ fees

pending the conclusion of the appellate litigation in this matter.
